DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3, 5-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reid CN 103732171 (herein referred to as “Reid”) and in view of Brannan 2016/0095657 (herein referred to as “Brannan 2016”).
4.	Regarding Claim 1, Reid teaches a microwave ablation catheter (see whole document) comprising:
	A coaxial cable (Fig. 15A-15B, ref num 1532)
	A radiating section (ref num 100) formed at a distal end of the coaxial cable (formed around the distal end of the coaxial cable, Fig. 15A-15B) and configured to delivery microwave energy to tissue (ref num 100 “microwave energy radiation device”)
	An inner tubular member (Fig. 15A-15B has an inner tubular member) circumscribing an outer conductor (ref num 1524) of the coaxial cable and at least a portion of the radiating section (Fig. 15A-15B)
	A fluid outflow channel (Fig. 15A-15B, ref num 1544b) defined between the outer tubular member (ref num 1535) and the inner tubular member (inner most tube in the 
	A fluid inflow channel (ref num 1544a) and an outer tubular member (ref num 1535) circumscribing the inner tubular member (innermost tube in the figure).
	However, Reid does not teach the fluid inflow channel defined between the inner tubular member and the outer conductor of the coaxial cable and the outer tubular member including a flexible portion and a rigid portion.
	Brannan 2016 teaches the outer tubular member including a flexible portion and a rigid portion (para 0024, 0026 “first transmission line segment, second transmission line segment, third transmission line segment is rigid, semi-rigid, or flexible”).  Brannan’s device is utilized for microwave ablation treatments.  The transmission line segments are surrounded by a dielectric insulator, that are then fully covered by an outer conductor (para 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in order to incorporate the outer tube includes a flexible and a rigid portion in order to better penetrate and articulate the target tissue.
	Brannan 2016 also teaches a fluid inflow channel (Fig. 1, ref num 182) that is defined between the inner tubular member and outer conductor of the coaxial cable (para 0027 “an inflow conduit between the inner surface of the second tube and the outer surfaces of the coaxial cable and attached radiating section”).  The fluid is used to simultaneously cool microwave components such as the coaxial feed line and antenna.  
5.	Regarding Claim 2, Reid fails to teach the outer tubular member substantially circumscribes the radiating section.
Brannan 2016 teaches the outer tubular member substantially circumscribes the radiating section (Fig. 1, ref num 120 “radiating section”; there is an outer tube that surrounded the radiating section).  There is also a rigid portion (para 0026, Fig. 1, ref num 100 “antenna assembly”, in which the transmission line segments reside and they can be rigid, semi-rigid, or flexible). The rigidity and flexible allows for the catheter to flex as it moves through the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in order to incorporate the outer tubular member having a rigid portion as taught by Brannan 2016 in order to navigate the target tissue.
6.	Regarding Claim 3, Reid fails to teach the rigid portion of the outer tubular member is formed proximal of the radiating section.
Brannan teaches the rigid portion (para 0026) of the outer tubular member (Fig. 1) is formed proximal of the radiating section (Fig. 1, ref num 120).  Proximal is interpreted as being away from the distal tip of the device.  Therefore, the rigid section is proximal of the radiating section (ref num 120). The rigidity and flexible allows for the 
7.	Regarding Claim 5, Reid fails to teach the rigid portion is formed of a rigid sleeve.
Brannan 2016 teaches the rigid portion (para 0026, ref num 100) is formed of a rigid sleeve (para 0026). The rigidity and flexible allows for the catheter to flex as it moves through the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in order to incorporate the outer tubular member having a rigid portion as taught by Brannan 2016 in order to navigate the target tissue.
8.	Regarding Claim 6, Reid fails to teach the rigid sleeve is adhered to an exterior surface of the outer tubular member.
Brannan 2016 teaches the rigid sleeve is adhered to an exterior surface of the outer tubular member (para 0026, Fig. 1, ref num 100, rigid sleeve is part of the exterior surface of the outer tube of the device). The rigidity and flexible allows for the catheter to flex as it moves through the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in order to incorporate the rigid sleeve being adhered to an exterior surface of the outer tubular member as taught by Brannan 2016 in order to navigate the target tissue.
9.	Regarding Claim 7, Reid fails to teach the rigid portion and is configured for grasping by a laparoscopic grasping tool.

10.	Regarding Claim 8, Reid fails to teach the rigid portion that prevents damage to structures of the microwave ablation catheter.
Brannan 2016 teaches the rigid portion (para 0026) that prevents damage to structures of the microwave ablation catheter (the rigid portion is capable of preventing damage to structures of the microwave ablation catheter). The manner of operating a device does not differentiate an apparatus claim from the prior art, because apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II). The rigidity and flexible allows for the catheter to flex as it moves through the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in order to incorporate the outer tubular member having a rigid portion as taught by Brannan 2016 in order to navigate the target tissue.

12.	Regarding Claim 17, Reid fails to teach the distal end of the fluid inflow channel is fluidly coupled to the fluid outflow channel adjacent to the radiating section and circumscribed by the rigid portion of the outer tubular member.
Brannan 2016 teaches a distal end of the fluid inflow (Fig. 1, ref num 182) channel is fluidly coupled to the fluid outflow channel (Fig. 1, ref num 184) adjacent to the radiating section (Fig. 1, ref num 120) and circumscribed by the rigid portion of the outer tubular member (para 0026, outer tube of the device in Fig. 1, all connected via the “connecting hub” 140, para 0048). The inflow and outflow conduits carry the cooling fluid through the device in order to provide the fluid to the target areas (para 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reid in order to have the distal end of the fluid inflow channel is fluidly coupled to the fluid outflow channel adjacent to the radiating section and circumscribed by the rigid portion of the outer tubular member so that the cooling fluid moves throughout the device.

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reid CN 103732171 (herein referred to as “Reid”) and Brannan 2016/0095657 (herein referred to .
14.	Regarding Claim 4, Reid as modified does not teach the outer tubular member is formed proximal and distal of the rigid portion.
	However, Hannon teaches the member being flexible in both proximal and distal of the rigid portion (para 0047-0048, Fig. 5, and FI. 21, ref nums 88, 90, and 86).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid to incorporate the teachings of Hannon so that the outer tubular member would be flexible both proximal and distal of the rigid portion.  These regions of flexibility and rigidity are based on the path of the male urethra and prove beneficial in navigating it for proper treatment using the catheter (para 0048).

15.	Claims 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reid CN 103732171 (herein referred to as “Reid”) and Brannan 2016/0095657 (herein referred to as “Brannan 2016”), and further in view of Brannan 2012/0259326 (herein referred to as “Brannan 2012”).
16.	Regarding Claim 10, Reid as modified fails to teach a water jacket.
Brannan 2012 teaches a water jacket (para 0206 “fluid tight seal”).  The fluid tight seal is present to ensure that fluid dispersed into the catheter will not be lost or applied to the wrong tissue (para 0017).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Reid in 
17.	Regarding Claim 11, Reid as modified fails to teach a tissue retention member.
Brannan 2012 teaches a tissue retention member (para 0267, Fig. 25A).  The tissue retention member ensures that the treatment is applied to the target tissue effectively.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid in order to include the tissue retention member.
18.	Regarding Claim 12, Reid as modified fails to teach the tissue retention member is a balloon.
Brannan 2012 teaches the tissue retention member is a balloon (based on the rejection to claim 11 above, it is understood that modified Reid has a balloon).
19.	Regarding Claim 18, Reid as modified fails to teach a balun structure disposed proximal to the radiating section and electrically coupled to an outer conductor of the coaxial cable.
Brannan 2012 teaches a balun structure (ref num 1408) disposed proximal to the radiating section and electrically coupled to an outer conductor of the coaxial cable (para 0201 “balun short may be fixed to the outer conductor at a position proximal of the feed gap…is electrically bonded to the outer conductor”).  Baluns are used to improve impedance matching and aid in focusing microwave energy into a predetermined shape (para 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid in order to have a balun to help shape and focus the microwave energy.

Brannan 2012 teaches the inner tubular member circumscribes the balun structure (Fig. 14d, para 0201-0202). Baluns are used to improve impedance matching and aid in focusing microwave energy into a predetermined shape (para 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid in order to have a balun to help shape and focus the microwave energy.

21.	Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reid CN 103732171 (herein referred to as “Reid”) and Brannan 2016/0095657 (herein referred to as “Brannan 2016”), and further in view of Brannan 2012/0259326 (herein referred to as “Brannan 2012”) and Schmitz U.S. 2008/0103504 (herein referred to as “Schmitz”).
22.	Regarding Claim 11, Reid as modified fails to teach a tissue retention member.
Schmitz teaches a tissue retention member, which is a barb (para 0088). The barb engages with the tissue for treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid in order to have a tissue retention member to engage the target tissue.
23.	Regarding Claim 13, Reid as modified fails to teach the tissue retention member is at least one barb.

24.	Regarding Claim 14, Reid as modified fails to teach a retractable sleeve, wherein the at least one barb is biased away from the outer tubular member and retraction of the retractable sleeve releases the barb.
Schmitz teaches a retractable sleeve, wherein the at least one barb is biased away from the outer tubular member and retraction of the retractable sleeve releases the barb (para 0091, Fig. 6a-6e). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid to incorporate the teachings of Schmitz to a retractable sleeve, wherein the at least one barb is biased away from the outer tubular member and retraction of the retractable sleeve releases the barb. This engages the barb as the tissue retention member so that the catheter may perform the tissue removal procedure (para 0090-0091).
25.	Regarding Claim 15, modified Reid does not teach the at least one barb is formed of a flexible material on an exterior surface of the outer tubular member. 
Schmitz teaches the at least one barb is formed of a flexible material on an exterior surface of the outer tubular member 
(Schmitz para 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid to incorporate the teachings of Schmitz to have the at least one barb formed of a flexible material on an exterior surface of the outer tubular member. This is so the catheter may effectively engage with the targeted tissue (Schmitz para 0091).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Reid CN 103732171 (herein referred to as “Reid”) and Brannan 2016/0095657 (herein referred to as “Brannan 2016”), and further in view of Brannan 2012/0259326 (herein referred to as “Brannan 2012”) and Nardella U.S. 5,334,193 (herein referred to as “Nardella”).
27.	Regarding Claim 16, Reid as modified does not teach a tube for injection of one or more agents to promote adhesion of the microwave ablation catheter to surrounding tissue in which it is inserted.  
However, Nardella teaches a tube (Fig. 1, ref num 26) in which a fluid (Col. 3, lines 39-55) is injected to the target tissue (Fig. 1A, ref num 32, Col. 3 lines 39-55).  The tube is capable of injecting an agent that promotes adhesion of the catheter to the surrounding tissue.  The manner of operating a device does not differentiate an apparatus claimed from the prior art, because apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid to incorporate the teachings of the different embodiment of Nardella so that the catheter includes a tube for injection of one or more agents. This is so the balloon catheter may remain regulated throughout the procedure or treatment (Nardella Col. 3, lines 1-11).

28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reid CN 103732171 (herein referred to as “Reid”) and Brannan 2016/0095657 (herein referred to as “Brannan 2016”), and further in view of Brannan 2012/0259326 (herein referred to as “Brannan 2012”).

a coaxial cable (Fig. 15A-15B, ref num 1532) terminating distally at a radiating section (ref num 100) configured to deliver microwave energy to tissue (ref num 100, microwave energy radiation device); 
an inner tubular member (Fig. 15A-15B has be inner tubular member) circumscribing the outer conductor (ref num 1524) of the coaxial cable, and at least a portion of the radiating section (Fig. 15A-15B); 
a fluid inflow channel (ref num 1544a), the fluid inflow channel configured to receive a cooling fluid for cooling the radiating section (“which facilitates the flow of the coolant through the radiant part 100 and can advantageously cool the radiating part 100); and 
an outer tubular member (ref num 1535) circumscribing the inner tubular member (innermost tube, Fig 15A-15B)
Reid fails to teach a balun structure disposed proximal to the radiating section and electrically coupled to an outer conductor of the coaxial cable, the outer tubular member having a flexible portion and a rigid portion, and the fluid inflow channel defined between the inner tubular member.
Brannan 2016 teaches the outer tubular member having a flexible portion and a rigid portion (para 0024, 0026 “first transmission line segment, second transmission line segment, third transmission line segment is rigid, semi-rigid, or flexible”) and the fluid inflow channel defined between the inner tubular member (para 0027 “an inflow conduit between the inner surface of the second tube and the outer surfaces of the coaxial 
Brannan 2012 teaches a balun structure (ref num 1408) disposed proximal to the radiating section and electrically coupled to an outer conductor of the coaxial cable (para 0201 “balun short may be fixed to the outer conductor at a position proximal of the feed gap…is electrically bonded to the outer conductor”).  Baluns are used to improve impedance matching and aid in focusing microwave energy into a predetermined shape (para 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reid in order to have a balun to help shape and focus the microwave energy.

Response to Arguments
30.	Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
31.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794